Citation Nr: 9923879	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1984 to 
April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim for an 
evaluation in excess of 10 percent for right ear hearing 
loss.

The issues of entitlement to service connection for headaches 
and for a psychiatric disorder, to include depression and 
anxiety, will be discussed in the REMAND portion of this 
decision.


FINDING OF FACT

The veteran currently manifests level XI hearing in his right 
ear; service connection for left ear hearing loss has not 
been established.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383(a)(3), 4.1-
4.14, 4.85-4.87, Diagnostic Code 6101 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for right ear 
hearing loss is plausible and capable of substantiation and 
is therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating hearing impairment, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of unilateral hearing loss range from 
noncompensable (zero percent) to 10 percent based on organic 
impairment of hearing acuity, as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second (Hertz).  To evaluate the degree of 
disability from hearing loss, the rating schedule establishes 
eleven auditory acuity levels, from level I for essentially 
normal acuity through level XI for profound deafness.  In 
situations where compensation has been granted only for 
hearing loss involving one ear, and the veteran does not have 
total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal, or at 
level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.14.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the compensable ear is at level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101.

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's bilateral hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  The Board also notes that the differences 
between the former criteria and the revised criteria in cases 
such as the one on appeal are relatively minor; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

In this case, the veteran has not been granted service 
connection for hearing loss of the left ear.  With respect to 
his service-connected right ear hearing loss, the veteran was 
afforded VA audiological evaluations in July 1996 and August 
1998.  In July 1996, the audiological readings for the right 
ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) 
were as follows: 75, 90, 115, and 115, respectively, for an 
average of 99.  Speech recognition ability in the right ear 
was zero percent.  When evaluated in August 1998, 
audiological readings for the right ear at those same levels 
were 45, 65, 70, and 70, for an average of 63.  Speech 
recognition for the right ear was 48 percent.  

The Board notes that the audiological evaluation performed in 
July 1996 showed more pronounced right ear hearing loss.  
Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the results from that audiological evaluation yields a 
numerical category designation of level XI for the right ear 
(over 90 average pure tone decibel hearing loss, with between 
zero and 34 percent of speech discrimination) and level I for 
the left ear, as the left ear is not service connected for 
hearing loss.  See 38 C.F.R. § 3.383(a)(3).  Entering the 
category designations for both ears into Table VII yields a 
disability percentage evaluation of 10 percent, under 
Diagnostic Code 6101.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for right ear hearing 
loss.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert, 1 Vet. 
App. at 55-56.


ORDER

An evaluation in excess of 10 percent for right ear hearing 
loss is denied.




REMAND

A review of the record discloses that additional action by 
the RO is necessary before the Board can decide the issue of 
service connection for headaches, as well as the issue of 
service connection for a psychiatric disorder, to include 
depression and anxiety.  While the Board regrets the delay 
associated with this REMAND, this action is necessary to 
ensure that the veteran's claims are fairly adjudicated.  

The veteran maintains that he currently suffers from 
headaches as a result of head trauma sustained in service.  
Service medical records reflect that in November 1985 the 
veteran suffered a skull fracture and contusions to the right 
side of the head.  The diagnoses were occipital skull 
fracture, occipital and frontal brain contusions, and mixed 
hearing loss and tinnitus.  

The record also shows that the veteran currently suffers from 
headaches.  However, the record is ambiguous as to whether 
the veteran's current disability due to headaches is related 
to the head trauma sustained in service.  In this regard, a 
report of a VA neurological evaluation performed in March 
1996 includes the veteran's history of head trauma sustained 
in service.  Following evaluation, which included a magnetic 
resonance imaging (MRI) and an electroencephalogram (EEG), 
the diagnostic impression was post-concussion migraines.  
Thus, the examiner appears to relate the veteran's current 
headaches to service.  In contrast, an August 1998 VA 
examination report contains an examiner's opinion that the 
veteran's headaches were not related to the skull fracture 
sustained in service.  Based on these conflicting reports, 
the Board finds that an additional medical opinion concerning 
the etiology of the veteran's headaches would be helpful 
prior to further adjudication by the Board.

In addition, the veteran claims that he currently suffers 
from a psychiatric disorder, to include depression and 
anxiety, which is related to his service-connected right ear 
hearing loss and tinnitus.  The Board notes that 38 C.F.R. 
§ 3.310(a) (1998) provides that a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  Furthermore, 
in Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court 
made clear that service connection may not only be granted 
for a disorder found to be proximately due to or the result 
of a service-connected disability, but also when it is shown 
that the claimed disorder has been aggravated by the service-
connected disability.  In such cases, a basis exists upon 
which to predicate a grant of service connection on a 
secondary basis.  Thus, pursuant to 38 U.S.C.A. § 1131 (West 
1991) and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.  See Allen, 7 Vet. App. at 
448.

To date, however, the RO has not adjudicated the issue of 
whether the veteran's psychiatric disorder, to include 
depression and anxiety, is related to his service-connected 
right ear hearing loss or tinnitus.  Therefore, the Board 
finds that the Court's holding in Allen should be applied to 
the facts of this case.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination for the purpose 
of determining the etiology of his 
headaches.  The examiner is requested to 
review the veteran's claims folder in its 
entirety, including the service medical 
records and a copy of this Remand.  Such 
examination is to entail a detailed 
review of the veteran's history of head 
trauma sustained in service.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
headaches are related to the head trauma 
sustained in service.  The examiner also 
should comment on the conflicting medical 
opinions contained in the VA examination 
reports of March 1996 and August 1998.  
If, and only if, the examiner finds such 
a relationship, an opinion should be 
provided as to the exact nature and 
severity of this disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for headaches, as well as the 
issue of entitlement to service 
connection for a psychiatric disorder, to 
include depression and anxiety, in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law, to include 38 C.F.R. § 3.310 (a) and 
Allen, supra.  If any determination made 
remains unfavorable, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

